                           Case 20-00010         Doc 6     Filed 01/22/20       Page 1 of 2

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                         at Baltimore
                 In re:    Case No.: 19−23156 − DER         Chapter: 7      Adversary No.: 20−00010

Nicholas Andrew Hildebrandt and Ashley Irene
Hildebrandt
Debtors

5G Venture Capital Management, LLC
Plaintiff

vs.

Nicholas Andrew Hildebrandt
Defendant


                   REISSUED SUMMONS AND NOTICE OF PRE−TRIAL CONFERENCE

To the above named defendant:

YOU ARE SUMMONED and required to file with this court and to serve upon the plaintiff or the plaintiff's attorney:

                          Gary R. Greenblatt
                          Coon & Cole, LLC
                          305 W. Chesapeake Avenue
                          Suite 510
                          Towson, MD 21204


either a motion or an answer to the complaint which is now served upon you.

    If you elect to respond first by motion, as you may pursuant to Bankruptcy Rule 7012, that rule governs the time
within which your answer must be served. Otherwise, you are required to serve your answer upon plaintiff's attorney
within 30 days of the date of issuance of this by the clerk except that the United States or an office or agency thereof
shall serve an answer to the complaint within 35 days after the date of issuance of the summons.

    The motion or answer served by you must be filed with this court either before service or within a reasonable time
after service. FAILURE TO RESPOND IN ACCORDANCE WITH THIS SUMMONS SHALL ACT AS
YOUR CONSENT TO ENTRY OF FINAL ORDERS AND JUDGMENTS BY THE BANKRUPTCY COURT,
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED BY
THE COMPLAINT.

  YOU ARE HEREBY NOTIFIED THAT A PRE−TRIAL CONFERENCE WITH RESPECT TO THIS
COMPLAINT HAS BEEN SET FOR:

                          3/11/20 at 10:00 AM

                          101 W. Lombard Street, Courtroom 9−D, Baltimore, MD 21201


                                                                                                     January 22nd, 2020
Dated: 1/22/20                                                                                          Clerk of the
                                                                                                       United States
                                                            Mark A. Neal, Clerk of Court
                                                                                                       Bankruptcy Court
                                                            by Deputy Clerk, Cherita Scott             s/ Mark A. Neal
                                                            410−962−7769
                               Case 20-00010   Doc 6   Filed 01/22/20   Page 2 of 2
Form sumprtrl (rev. 06/2015)
